Citation Nr: 0815679	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-06 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2008 Order, the Court 
endorsed a January 2008 Joint Motion for Remand, vacated the 
July 2007 Board decision that denied this claim, and remanded 
the matter for compliance with the instructions in the Joint 
Motion.

In July 2007, this matter returned to the Board on remand 
from the Court.  In a December 2006 Order, the Court endorsed 
a December 2006 Joint Motion for Remand, vacated the July 
2006 Board decision that denied this claim, and remanded the 
matter for compliance with the instructions in the Joint 
Motion.

In July 2006, this matter came before the Board on appeal 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the claim. 

Following the January 2008 Order of the Court remanding this 
claim, the veteran submitted additional evidence in support 
of his claim in April 2008.  The veteran's representative 
waived initial RO consideration of the evidence.  See 38 
C.F.R. § 20.1304(c) (2007) (any pertinent evidence accepted 
directly at the Board must be referred to the agency of 
original jurisdiction (AOJ) for initial review unless this 
procedural right is waived by the appellant).  The Board may 
proceed to decide the claim.  


FINDINGS OF FACT

1.  The veteran did not engage in combat and was not exposed 
to enemy fire in Operation Mississippi.

2.  The veteran did not engage in combat and was not exposed 
to enemy fire in Operation Lincoln Nebraska.

3.  The veteran did not engage in combat and was not exposed 
to enemy fire in Operation Tuscaloosa.

4.  The veteran did not engage in combat and was not exposed 
to enemy fire in Operation Independence.

5.  The veteran did not engage in combat and was not exposed 
to enemy fire at any time during his period of active 
service.

6.  There is no credible supporting evidence that the 
veteran's claimed inservice stressors occurred.


CONCLUSION OF LAW

The veteran does not have PTSD incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The veteran contends that he is entitled to service 
connection for PTSD as a result of his experiences while 
serving in the U.S. Marine Corps in Vietnam.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in- 
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2007).

The veteran submitted a psychiatric evaluation with his June 
2003 claim for benefits.  That evaluation diagnosed him with 
PTSD.  Nevertheless, the Board is unable to accept the 
diagnosis as based upon confirmed stressors because the 
record does not contain independent evidence which confirms 
his account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept a veteran's uncorroborated account 
of his active service experiences.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).

With regard to the second PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
Supp. 2005); 38 C.F.R. § 3.304(d) (2007).  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2007).  The primary concern of the Joint Motions 
has been the veteran's possible service in combat.  The Board 
will address the matter of a determination of combat service 
first, before turning to consideration of credible supporting 
evidence.

The Board notes that the veteran must have a PTSD diagnosis 
conforming to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. 
§ 4.125(a), supra.  Criterion A for a PTSD diagnosis requires 
that the "person has been exposed to a traumatic event in 
which...the person experienced, witnessed or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others...."  See DSM-IV, p.427.

In this matter, the veteran claims that he has PTSD as a 
result of traumatic experiences in service, including combat 
and non combat experiences in Vietnam.  The psychiatric 
evaluation mentioned above described his stressors as (a) 
seeing bodies brought in from the field to the base at An 
Hoa, (b) a serviceman firing his weapon out of his door, and 
(c) witnessing a mortar attack in which an acquaintance, a 
Seabee, was injured.  The evaluation also references several 
other events but these did not involve injury, death or 
threat of injury or death to anyone, and cannot constitute 
stressors under the definition laid out above.  The veteran 
did not provide dates or approximates times that his 
stressors occurred; therefore, the RO did not conduct 
development for evidence of his stressors.  

In addition to the above, the veteran's May 2004 statement 
also mentioned the mortar attacks and seeing some combat.  He 
states that "[t]he enemy did try to overrun us a couple of 
times."  The veteran also states that he was hit by shrapnel 
during a mortar attack.  The veteran has previously been 
denied service connection for shrapnel residuals because 
there is no indication in his service medical records of any 
injury related to shrapnel and his separation from service 
examination found no scars or attendant wounds.  

The veteran's service personnel records do not reflect that 
he ever received a combat citation, was assigned to a combat 
unit while in Vietnam, or had a combat military occupational 
specialty.  The veteran's service personnel records do not 
reflect that he was assigned to temporary duty with a combat 
unit or was dispatched to the field during these operations.  
According to the psychiatric evaluation, he was stationed 
primarily at the An Hoa base during this time.  There is no 
indication that the veteran was detached from his primary 
assignment and sent into the field with another unit on 
temporary duty.  

The December 2006 Joint Motion mandated that the Board make a 
determination that the veteran was or was not exposed to 
combat or enemy fire during four operations in Vietnam 
mentioned in the veteran's service personnel records.  In 
particular, the Motion indicates that the Board did not fully 
explain the application of the benefit-of-the-doubt rule.  
See Gilbert, supra.  The January 2008 Joint Motion specifies 
that the Board must make specific findings regarding each of 
the four operations.

The four operations consist of: Operation Mississippi 
(November 29th, 1966 to December 7, 1966), Operation Lincoln 
Nebraska (January 5th, 1967 to January 9th, 1967), Operation 
Tuscaloosa (January 24th, to January 28th, 1967), and 
Operation Independence (February 1st, 1967 to February 9th, 
1967).  

The Board notes initially that the law is clear that 
allegations of proximity to a combat area, without more, are 
insufficient to establish combat service.  VA's Office of 
General Counsel has defined the phrase "engaged in combat 
with the enemy" to mean that the veteran must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000)).  The fact that 
the veteran served in or near a "combat zone" does not 
necessarily mean that he himself engaged in combat against 
the enemy.  Id.  Moreover, a general statement in service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and 
"campaign" encompass combat and non-combat activities.  Id.  
This interpretation of the phrase "any veteran who engaged 
in combat with the enemy" to require active, personal 
participation was recently upheld in the case of Moran v. 
Peake, No. 07- 7163 (U.S. Fed. Cir. May 2, 2008).  

Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized citations or other 
official records.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each item.  Id.  The veteran's 
assertions of combat service are not ignored, but are 
evaluated along with other evidence.  Id.  However, again, 
mere assertion of combat service, alone, is insufficient to 
establish this fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 
Vet. App. 91 (1993) (mere presence in a combat zone is not 
sufficient to establish combat service).  

The veteran's stressor allegations indicate enemy attacks on 
his unit.  The Board notes that in Pentecost v. Principi, 16 
Vet. App. 124 (2002), the U.S. Court of Appeals for Veterans 
Claims (Court) reversed the Board's denial of a claim for 
service connection for PTSD on the basis of an unconfirmed 
in-service stressor, where the claimant in that case had 
submitted evidence that his unit was subjected to rocket 
attacks.  The Court pointed out that corroboration of every 
detail of a stressor under such circumstances, such as the 
veteran's own personal involvement, is not necessary.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).  The rule of 
Pentecost extends the combat presumption to those whose unit 
participated in combat, for the specific event only.  

Here is the main difference between the factual circumstances 
of this case and Pentecost - a difference the Joint Motions 
repeatedly fail to acknowledge.  This veteran has never 
identified a time frame for his alleged combat.  He has never 
alleged his combat encounters occurred during the four named 
operations nor provided any other time frame.  The claimant 
in Pentecost alleged mortar attacks during a particular time 
period and unit records corroborated attacks had occurred, 
making verification of the claimant's individual presence 
unnecessary.  This veteran, in contrast - regardless of 
whatever unit records may show - has never provided a time 
frame or any details that would allow verification.  The 
Board must emphasize that the veteran's alleged stressor must 
still conform to the event.  See Suozzi.  VA has not 
attempted to verify the occurrence of any alleged stressful 
events in Vietnam by contacting the Commandant of the Marine 
Corps and/or the Marine Historical Society regarding the 
veteran's unit records.  Although the veteran has not 
provided the names of the individuals he states were killed 
and indicates they were not in his unit, the fact that his 
unit was subjected to a mortar attack can be verified, even 
if the deaths cannot.  Such a fact cannot, however, be 
verified without a time period. 

The RO asked for further information regarding the veteran's 
stressors, including dates and locations, in the July 2003 
PTSD questionnaire, to which the veteran did not respond.  
His statements to the RO and as recorded in the psychiatric 
evaluation did not provide a time frame as to when the events 
occurred.  VA's duty to assist in such situations will be 
discussed below.  

The vague and general nature of stressor allegations, when 
considered along with the contents of the veteran's service 
personnel records, are highly probative and tend to disfavor 
the claim.  The veteran's stressors amount to allegations of 
attacks by the enemy without any specifics regarding date or 
location.  The veteran's service personnel records present 
the following factual scenario: The veteran was sent to 
Vietnam in May 1966, where he had a non-combat occupation and 
served in a non-combat unit, and served in four operations 
over the course of a year in a combat zone.  The veteran is 
not in receipt of a combat citation or award that indicates 
combat exposure.  His service medical records reflect no 
injuries that are consistent with combat.  Throughout this 
period, the veteran was assigned to the Headquarters and 
Service Company, Force Logistic Support Group "Alpha," 3rd 
Service Battalion of the Force Logistic Command.  There is no 
indication of the nature of the four operations and the 
veteran has not specified which, if any, resulted in his 
combat exposure or exposed his unit to enemy attack.  The 
veteran's service personnel and medical records, in short, 
weigh against this claim as they show, uniformly, that the 
veteran had a non-combat support role in Vietnam.  VAOPGCPREC 
12-99 forbids the Board to simply accept the veteran's 
contentions.  See also Moran, supra.  As the veteran's 
assertions alone are insufficient and his service personnel 
records indicate non-combat support duty, the preponderance 
of the evidence is against a finding that the veteran engaged 
in combat.  See Gilbert, supra.  As a result, the veteran may 
not benefit from the combat presumption.  See 38 U.S.C.A. 
§ 1154(b).  

The Board is of the opinion that the January 2008 Joint 
Motion reflects a fundamental misunderstanding of the Board's 
previous findings.  The January 2008 Joint Motion requires 
specific findings in regard to each of the four operations 
above.  The Board's previous decision discussed the four 
operations and made a general finding that the veteran did 
not engage in combat.  By logical necessity, the veteran 
could not have engaged in combat in a specific operation, if 
he did not engage in combat generally.  As the General 
Counsel has seen fit to return this matter to the Board, the 
Board will make explicit what the previous decision assumed 
was obvious.  

The Board finds that the veteran did not engage in combat and 
was not exposed to enemy fire in Operation Mississippi.

The Board finds that the veteran did not engage in combat and 
was not exposed to enemy fire in Operation Lincoln Nebraska.

The Board finds that the veteran did not engage in combat and 
was not exposed to enemy fire in Operation Tuscaloosa.

The Board finds that the veteran did not engage in combat and 
was not exposed to enemy fire in Operation Independence.

In sum, the Board finds that the veteran did not engage in 
combat and was not exposed to enemy fire at any time during 
his period of active service.  Accordingly, he cannot benefit 
from the combat presumption.  See 38 U.S.C.A. § 1154(b).

The December 2006 Joint Motion requires that the Board 
discuss the benefit of the doubt rule in the determination of 
whether the veteran engaged in combat under 38 U.S.C.A. 
§ 1154(b), citing Gaines v. West, 11 Vet. App. 353 (1998), 
Moran v. Principi, 17 Vet. App. 149 (2003) and VAOPGCPREC 12-
99 paragraphs 16 and 17.  In Gaines, the Court found error in 
a Board decision, which 1) neglected to discuss the veteran's 
sworn testimony of participation in combat, 2) in failing to 
explain a conclusion that a personnel record indicating 
"participated in operations against the Viet Cong" did not 
indicate combat, 3) failed to discuss the benefit of the 
doubt rule, and 4) failed to make a direct finding as to 
combat status.  Gaines, at 359.  In Moran, the Court found 
error in a Board decision which failed to discuss the 
veteran's assertions that he had been in combat and relied 
solely on the veteran's MOS as a cook and the absence of any 
notation of combat in his service personnel records.  Moran, 
at 154-155.  The citations to VAOPGCPREC 12-99 are to 
holdings regarding the general applicability of the benefit 
of the doubt rule: "we conclude that the benefit-of-the-
doubt rule applies to determinations of combat service under 
section 1154(b) in the same manner as it applies to 
determinations on any other material issue."  Id., at 
paragraph 16.  "Accordingly, for purposes of [38 U.S.C.A. 
§ ] 5107(b), VA decision makers should initially assess the 
credibility and probative value of the evidence of record and 
should then 'weigh' the evidence to determine whether there 
is an approximate balance of positive and negative evidence 
or whether the evidence preponderates in either direction."  
Id., at paragraph 17.  

The Board has addressed each of these concerns.  In 
accordance with Gaines, the Board has discussed the veteran's 
accounts of combat, the service personnel records references 
to "participation in operations," applied the benefit of 
the doubt rule and made a direct finding that the veteran did 
not engage in combat.  In accordance with Moran, the Board 
has considered the veteran's assertions regarding combat and 
his service personnel records.  Finally, in accordance with 
VAOPGCPREC 12-99, the Board has addressed the benefit of the 
doubt rule and weighed the evidence.  

While the veteran may not benefit from the combat 
presumption, credible supporting evidence may be found to 
establish the second criterion for service connection.  See 
38 C.F.R. § 3.304(f), supra.  Where a determination is made 
that the veteran did not "engage in combat with the enemy," 
or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
supra.

The veteran submitted copies of letters he wrote to his 
parents while stationed in Vietnam.  The first, dated June 
16, 1966, describes a truck accident that occurred while the 
veteran was on guard duty.  The letter states that someone 
was run over by a truck.  The veteran indicates in the letter 
that conditions were too dark to see anything and that he did 
not go over to look.  He states that someone who attempted to 
help came by after the accident victim had died, with blood 
on his clothes.  The person asked the veteran where he could 
wash up and the veteran indicated that the person seemed 
shaken.  The Board notes that while the veteran was aware of 
the events, he could not experience or witness it because of 
the conditions and his contact with the person who helped was 
minimal.  This incident also does not conform to the 
stressors he provided.  The second, dated September 9, 1966, 
indicates that the veteran listened to an engagement with the 
enemy over a radio.  This cannot constitute a stressor 
because the veteran did not actually experience, witness or 
was confronted by these events.  The third, dated October 25, 
1966, indicates that a fellow Marine was hit by sniper fire 
while standing watch at An Hoa a few days prior to the 
letter.  The letter also states that the veteran was assigned 
watch at a nearby post.  The veteran's May 2004 statement 
also mentions a sniper but goes on to state, "he never hit 
anything, so we never gave him much thought."  As the 
veteran's PTSD diagnosis was related to stressors other than 
the Marine hit by sniper fire and the veteran has not alleged 
stressors related to the sniper, the RO did not conduct 
development of that stressor.  The content of these letters 
do not provide any details that would allow verification of 
the veteran's combat and non-combat stressors.  

The record, at this point, reflects stressors that either do 
not meet the DSM-IV requirements, are unrelated to his PTSD 
or are unverified.  Without the combat presumption, this is 
insufficient evidence to support this claim.  See Dizoglio, 
supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, No. 06-7001, U.S. Fed. Cir. (May 15, 2007).  

The Court has observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Pelegrini II element 
requires notice of these five elements.  See id.

The Board notes that while the veteran's claims file contains 
a notice letter dated July 2003, it does not contain the 
actual attachments pertaining to what the evidence must show 
to substantiate the veteran's claim or the PTSD 
questionnaire.  Even though the said attachments are not 
within the veteran's claims file, the July 2003 letter 
indicates that the attachment "What the evidence must show" 
and the PTSD questionnaire were enclosed with the letter.  
The Board points out that there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992).  While Ashley dealt with regularity of procedures 
at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the U.S. Court of Appeals for Veterans Claims (Court) applied 
this presumption of regularity to procedures at the RO.  In 
this case, no clear evidence to the contrary has been 
presented to rebut the presumption of regularity or that the 
attachments to the July 2003 letter were not included as 
enclosures to that letter.  Neither the veteran nor his 
representative has claimed that the veteran was not notified 
about the type and quality of evidence that was needed to 
substantiate his claim.  As such, the Board presumes that the 
attachment to the July 2003 notice letter was sent to the 
veteran at his address of record.  Having concluded that the 
enclosures were sent to the veteran, the Board turns to their 
content.

The July 2003 letter was sent prior to initial adjudication 
of the veteran's claim and satisfied the duty to notify 
provisions for the second and third notice elements and the 
relevant portions of first element notice.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
veteran was not given notice of the degree of disability or 
effective date portions of first element notice.  See 
Dingess, supra.  The veteran was not instructed to provide 
all relevant evidence in his possession.  See Pelegrini II, 
supra.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders, 
supra.  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., slip op. at 17.  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
slip op. at 14; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that first element notice 
is adequate and any error is harmless.  See Sanders, supra.  

The fourth element, notice that the claimant provide all 
relevant evidence in his possession, was satisfied by the 
July 2003 letter and its attachments.  The July 2003 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The attachments provided notice of the basic 
requirements of service connection and asked specific 
questions related to PTSD claims.  The attachment "What the 
evidence must show" informed the veteran of the basic 
requirements of service connection.  The PTSD questionnaire 
attempts to elicit the relevant evidence necessary to 
substantiate the claim through a series of directed 
questions, rather than a generic statement to submit relevant 
evidence.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  See Pelegrini II, at 120-121.  
The Board concludes that a reasonable person could be 
expected to understand that any relevant evidence should be 
submitted during the development of the claim.  The Board 
also notes that the veteran demonstrated that the veteran 
understood the requirements for substantiating his claim.  
The veteran sent in a statement with his June 2003 claim 
indicating his recent treatment, identifying the providers, 
and that he was "submitting as substantiating evidence, a 
copy of a recent psychiatric evaluation....  Stressor 
information in support of my claim is listed in the 
report...."  He also provided a new copy of his DD 214.  In 
short, the veteran attempted to provide evidence of a current 
disability, credible supporting evidence that the claimed in- 
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2007).  Accordingly, the Board concludes that the failure to 
provide VCAA compliant notice was harmless.  The Board may 
proceed with consideration of the claim on the merits.  See 
Sanders, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

As mentioned above, VA will undertake unit record searches to 
assist in developing claims for PTSD.  In order to perform 
unit record searches, the VA Adjudication Manual requires 
that the claimant provide a) a stressor that can be 
documented, b) the location where the incident took place, c) 
the approximate date (within a two-month period) of the 
incident, and d) the unit of assignment at the time the 
stressful event occurred.  See M21-1MR, Part IV, Subpart ii, 
I.D.14.d.  The Board notes that this requirement is 
applicable to all PTSD claims where, as here, unit records 
must be searched to find credible supporting evidence of the 
stressors.  The veteran was notified of these requirements in 
the PTSD questionnaire, as discussed above.  The Board must 
emphasize that the requirements above are the minimum 
requirements to perform a search.  See Id.  The one stressful 
event that could be verified, the sniper attack, was not 
among the stressors listed in the veteran's psychiatric 
evaluation.  The remaining stressful events have not been 
given an approximate date.  The burden lies on the veteran to 
cooperate with VA.  While VA has a statutory duty to assist 
the veteran in developing evidence pertinent to a claim, the 
veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran experienced 
his stressor events, i.e., "suffered an event, injury or 
disease in service," is his own lay statements.  The veteran 
submitted an examination report from a psychiatrist 
diagnosing PTSD related to inservice stressors.  The claim 
fails, as discussed above, for not satisfying the combat 
presumption and lack of credible supporting evidence that the 
stressor occurred, not for lack of a diagnosis or 
relationship to service.  There is no reasonable possibility 
that a medical opinion would aid in substantiating the 
veteran's claim since it could not provide evidence of a past 
event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


